Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Change the claim status identifier of claim 1 to
  ----- Currently amended ---.


Change the claim status identifiers of claims 2,5-9,11,17-20 and 24-26 to
   ------ original -----. 


The following is an examiner’s statement of reasons for allowance:
The aromatic monomers of JP2014201735’s examples (benzyl(meth)acrylate, phenyl(meth)acrylate and phenylphenyl EO modified acrylate) do not meet applicant’s (a1). Benzyl(meth)acrylate and phenyl(meth)acrylate do not fit applicant’s formula (4) as “k” must be 1-3. 


Phenylphenyl EO modified acrylate does not meet applicant’s formula (3) or (4) as “n” must be 1-2 and R8 cannot be phenyl. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	4/5/21